Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jarryd R. Werts on 07/06/2021.

The application has been amended as follows: 
In the claims, amend claims 1 and 11 as follows:

Claim 1.	(Currently Amended) A composite for the release of a bioactive substance,
wherein the composite comprises a composition comprising:
sucrose acetate isobutyrate dissolved in an ionic liquid; and
an additive selected from group consisting of chitin, silk fibroin, cellulose,
alginate, chitosan, gellan gum, dextrin, collagen, guar gum, carrageenan, heparin, kefiran, and mixtures thereof,
wherein the composite is a gel, a membrane or a scaffold, and wherein the scaffold has a pore size of 0.5-50 m.


wherein the bioactive substance is selected from the group consisting of: 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the incorporation of the pore size of 0.05-50 m into claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BLESSING M FUBARA/Primary Examiner, Art Unit 1613